DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is in response to an application dated December 6, 2021.  Claims 1-6, 8-14, 16, 18 and 29 are canceled.  Claims 7, 15, 17 and 30-57 are pending.  All pending claims are examined.

Continuation Application
This application is a continuation of Application Number 14340774, filed 07/25/2014, now U.S. Patent No. 11195230 (“Parent Application”). See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 7, 15, 17 and 30-57 of the instant application substantially recites the limitations of claims 21-30 and 41-59 of 14340774, now U.S. Patent No. 11195230.
Claims 7, 15, 17 and 30-57 of the instant application substantially recites the limitations of claims 21-30 and 41-59 of 14340774, now U.S. Patent No. 11195230.
This is a non-provisional double patenting rejection since the conflicting claims have issued as a patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to an issuance of securities system.
It is old and well-known securities to issued based on the predefined protocols or specific requirements of the customer request.  For example, evaluating the request to determine if certain conditions are met helps to inform investors of the securities  
It would therefore have been obvious to a person of ordinary skill in the art before the filing date of Applicant’s invention to have narrowed the scope of the claims such that a variety of data points are factored into the issuance by providing updated information to the investors in real time through a feedback loop, thereby keeping the investor updated with the most current information about the offering.
The subject matter claimed in the instant application is fully disclosed in the patent and would be covered by the referenced patent since the referenced patent and the instant application are claiming common subject matter, as follows related sections are shown in bold):




Instant Application 
Application 14340774

1. - 6. (Canceled)

7. (Currently Amended) The system computerized method for conducting new issue securities offerings of claim 30 [[1]], wherein the at least one new issue securities offering includes at least one of a form of managed investment product, exchange traded funds, a form of debt, and/or a form of equity offerings.

8. - 14. (Canceled)

15. (Currently Amended) The system process to market, price and allocate new issue securities using an on-line global communications network of claim 30 42, wherein said hub entity computer platform also operates as one of said at least one lead agents’ computers.

16. (Canceled)

17. (Currently Amended) The system process to market, price and allocate new issue securities using an on-line global communications network of claim 30 42, wherein the at least one new issue securities offering includes at least one of exchange traded funds, a form of managed investment products, taxable and tax-exempt debt, and/or equity offerings.

18. - 29. (Canceled)

30. (New) A system comprising:
a hub entity computer platform configured to electronically conduct one or more new issue securities offerings, the computer platform comprising at least one processor and memory, the memory tangibly storing thereon computer-readable instructions configured to be executed by the at least one processor; and a communication network in operative communication with the computer platform; wherein the computer-readable instructions are configured for: generating a plurality of portals including a first portal provided to at least one electronic order routing and management system associated with at least one broker-dealer and a second portal provided to one or more processors associated with at least one lead agent; receiving, at the computer platform, one or more orders, associated with at least one new issue securities offering, from the at least one electronic order routing and management system, wherein the one or more orders are comprised of one or more of a new order, an order amendment and/or an order cancellation; attaching, by the computer platform, automatically upon receipt of the one or more orders by the computer platform, timestamp information regarding each of a plurality of orders received at the computer platform from the electronic order routing and management system; generating order book data that is stored in the memory, wherein the computer platform generates and updates the order book data based on the inputs received in real-time; and wherein the one or more broker-dealers subscribe, via the computer platform, to engage in brokering the one or more new issue securities offerings; providing, during the marketing period and the closing period, a lead agent portal, in the plurality of portals, to a management system associated with the at least one lead agent, wherein the lead agent portal comprises at least one first graphical user interface including: one or more order depth tables that are automatically updated in real time and posted to the lead agent portal by the computer platform, when orders for the new issue security offerings are entered, amended, and/or cancelled in the order book data; 
wherein, for a plurality of price levels, the one or more order depth tables comprise data fields including: limit price and cumulative number of shares, wherein at least one individual/respective order depth table is sorted and ranked based on a value of the limit price, and enables traversing the order book data, presented in the order depth table, to identify a limit price as a current indicative clearing price, and wherein the lead agent portal provides price sensitivity information indicating investors’ demand for the at least one new issue security offering at specific price levels; providing an informational portal, in the plurality of portals, to the general public for publishing real-time offering information regarding the one or more new issue security offerings during the marketing period, the real- time offering information comprising offering names and current indicative clearing prices; accepting, from the one or more broker-dealers via the broker-dealer portal, one or more new orders, order amendments and/or order cancellations, for the one or more new issue security offerings, wherein the one or more new orders, order amendments and/or order cancellations are submitted on behalf of one or more prospective investors into the order book data of the new issue security offering associated with the respective new order, order amendment or order cancellation; responsive to the one or more new orders, order amendments and/or order cancellations, generating the order book data of an associated new issue security offering, in real-time and simultaneously publishing results of said generating, at the broker-dealer portal, the lead agent portal and the informational portal, wherein said generating includes: 

determining whether each of the one or more new orders, order amendments and/or order cancellations are an executable order for entering into the order book data; and updating the current order book data in response to the determination that the one or more new orders, order amendments and/or order cancellations that are received are executable orders for entering into the order book data; and 
wherein said publishing includes updating the current indicative clearing price based on the updated order book data, and  continually updating the current indicative clearing price, responsive to each of the one or more new orders, order amendments and/or order cancellations accepted from the one or more broker-dealers, and displaying the updated current indicative clearing price in real-time, at the broker-dealer portal, the lead agent portal and the informational portal, until the marketing period of the associated new issue securities offering concludes; wherein said publishing, based on said real-time updating of the order book data, reflects a current market price and a current market demand, to thereby display in real-time transparent clearing price information to the public via the informational portal; determining, after termination of the marketing period and in the closing period of the at least one new issue securities offering, at least one of: a clearing price, an offering size for the new issue security offering based on bidding data of the order book data, and analysis of the orders at respective offering prices; establishing an offering price, by one or more of setting the offering price based on the clearing price, by determining the offering price via the lead agent, and/or by receiving the offering price via the lead agent; disseminating the offering price to the one or more broker-dealers, and through the informational portal to the investors and the general public; generating allocation information for the at least one new issue securities offering associated with each accepted order, upon acceptance thereof, and calculating the allocation information, upon the acceptance and on a per-order basis, based on at least one of: an order price, an order entry time, an order size, or an order size relative to a total quantity of all accepted orders; generating one or more confirmations of securities allocation information based on the allocation information; and transmitting at least one confirmation of securities allocation information in connection with performing settlement processing. 



31. (New) The system of claim 30 further comprising:
providing a broker-dealer portal, in the plurality of portals, to one or more subscribing broker-dealers during a marketing period as well as a closing period associated with a new issue security offering, the broker-dealer portal comprising a table of orders submitted into the order book data by one or more broker-dealers on behalf of investors, wherein, for each order in the table, the table further comprising data fields of a limit price, a number of shares, account information and a timestamp generated for each order by the computer platform, wherein the broker-dealer portal is configured to receive one or more of: (1) an input to enter a new order for the new issue security offering, (2) an input to amend an order, and/or (3) an input to cancel an order during the marketing period.

32. (New) The system of claim 30 wherein the real-time offering information further comprises one or more of:
a current number of shares associated with orders entered into the order book data, where the order has a limit price at or higher than the current indicative clearing price; a current number of shares entered into the order book data per respective price level; a current number of holders of orders entered into the order book data said orders having a price at or higher than the current indicative clearing price; a current number of holders of orders entered into the orderbook data per respective price level; a current amount of market value at the current indicative clearing price; and/or an amount of time remaining in the marketing period.

33. (New) The system of claim 30 wherein the one or more orders are comprised of two or more of: at least one new order, at least one order amendment, and/or at least one order cancellation.

34. (New) The system of claim 30 wherein the timestamp information includes identifier information to each of a plurality of orders received at the computer platform from the at least one electronic order routing and management system, the identifier information including origination data.

35. (New) The system of claim 30 wherein each of a plurality of orders received at the computer platform from the at least one electronic order routing and management system includes identifier information containing origination data.

36. (New) The system of claim 30 wherein the computer platform is configured to: assemble the orders directly from the broker-dealers, perform price discovery, and perform demand discovery.

37. (New) the system of claim 36 wherein the computer platform is further configured to one or both of: determine that one or more of the orders are disruptive or unreliable, and/or exclude the one or more of the orders determined to be disruptive or unreliable.

38. (New) the system of claim 30 wherein the computer platform is configured to one or both of: determine that one or more of the orders are disruptive or unreliable, and/or exclude the one or more of the orders determined to be disruptive or unreliable.

39. (New) The system of claim 30 wherein the allocation information is calculated giving priority to orders with timestamps denoting earlier receipt, such that orders having earlier timestamps are processed such that the orders having earlier timestamps are eligible for allocation at a greater percentage or proportion of their order amount than orders having later timestamps.

40. (New) The system of claim 39 wherein amending an order assigns said order an updated timestamp for the purpose of determining the allocation priority or percentage.

41. (New) The system of claim 30 wherein the lead agent portal further comprises an order depth graph.

42. (New) The system of claim 41 wherein the computer platform is configured to: assemble the orders directly from the broker-dealers and perform demand discovery.

43. (New) The system of claim 30 wherein the computer platform further disseminates, at least one of (1) a minimum offering metrics at or below which the offering will not be completed, and (ii) a maximum offering metrics above which the offering will not be increased.

44. (New) The system of claim 43, wherein the at least one of the minimum offering metrics and/or the maximum offering metrics are disseminated based on at least one of: a number of holders, an offering price, an amount of securities to be issued, an amount of assets collected, and/or an amount of cash proceeds realized by said issuing entity.

45. (New) The system of claim 30, wherein said plurality of portals connect said at least one processor to a plurality of existing industry communication networks, and said plurality of portals use existing securities transaction protocols to transmit new issue securities offering information.

46. (New) The system of claim 30, wherein the broker-dealer portal further comprises a graphical user interface button, selection of which on the broker-dealer portal suspends all orders for the broker-dealer making said selection.

47. (New) The system of claim 30, wherein said plurality of portals connect said processor with the at least one electronic order routing and management system of one or more of said plurality of broker-dealers.

48. (New) The system of claim 30, wherein the plurality of portals connect said processor with existing ones of the at least one electronic order routing and management system of each of said plurality of broker-dealers, and/or the offering price disseminated to the one or more broker-dealers is disseminated through said broker-dealer portal.

49. (New) The system of claim 30, wherein the computer platform also operates as one of said at least one lead agents.

50. (New) The system of claim 30, wherein said plurality of portals provide for direct
communication among the at least one processor, the computer platform and at least one
market maker working with the computer platform, a plurality of broker-dealers, and at
least one lead agent.

51. (New) The system of claim 30, wherein the new issue securities includes at least one
of an initial or follow-on securities offering in the form of one or more of: (a) collective
investment securities, (b) exchange traded funds, (c) managed investment products,
(d) debt, and/or (e) equity offerings.

52. (New) The system of claim 30 wherein the new issue securities includes at least one
of an initial or follow-on securities offering in the form of one or more of: exchange traded securities, stock and/or preferred stock, financial assets, pooled and/or repackaged securities, asset-backed or collateralized securities, and/or re-sold securities.

53. (New) The system of claim 30 wherein the computer-readable instruction configured
for generating the plurality of portals provides for connecting the at least one processor with an internal order routing and management system of one or more of the broker-dealers.

54. (New) The system of claim 30 wherein the computer-readable instruction configured for generating the plurality of portals provides for connecting the at least one processor with
at least one existing order routing and management system of one or more of the broker-
dealers.

55. (New) The system of claim 30 wherein at least one lead agent computer system also
serves as and/or performs the functionality of at least one of the one or more broker-dealers’ computers.

56. (New) The system of claim 55 wherein the second portal serving the at least one lead

agent also serves as a portal for at least one of the one or more broker-dealers, where the second portal also performs and provides the functionality of the first portal associated with at least one of the one or more broker-dealers.

57. (New) A computer-implemented method comprising: conducting, via a hub entity computer platform, one or more exchange traded fund (ETF) offerings, the computer platform comprising at least one processor-and memory, the memory tangibly storing thereon computer-readable instructions configured to be executed by the at least one processor; and operatively connecting a communication network with the computer platform; wherein the computer-readable instructions are configured for: generating a plurality of portals including a first portal provided to at least one electronic order routing and management system associated with at least one broker-dealer and a second portal provided to one or more processors associated with at least one lead agent; receiving, at the computer platform, one or more orders, associated with at least one ETF, from the at least one electronic order routing and management system; attaching, by the computer platform, automatically upon receipt of the one or more orders by the computer platform, timestamp information regarding each of a plurality of orders received at the computer platform from the electronic order routing and management system associated with the at least one broker-dealer; generating order book data that is stored in the memory, wherein the computer platform generates and updates the order book data based on the inputs received in real-time; and wherein the one or more broker-dealers subscribe, via the computer platform, to engage in brokering the ETF offerings; and providing, during the marketing period and the closing period, a lead agent portal, in the plurality of portals, to a management system associated with the at least one lead agent.
21. (Currently Amended) A system comprising:
a hub entity computer platform for conducting new issue securities offerings, said hub entity computer platform comprising [[:]] at least one processor; a plurality of portal si and [[a]] memory, the memory fer tangibly storing thereon computer-readable instructions configured to be executed by the at least one processor; and [[,]]
a communication network in operative communication with the hub entity
computer platform; wherein the computer-readable instructions are configured for: 
generating a hub entity and a plurality of portals including a first portal provided to at least one order routing and management system associated with at least one broker-dealer and a second portal provided to one or more processors associated with at least one lead agent;
receiving, at the hub entity computer platform, one or more orders from an electronic order routing system associated with the at least one broker dealer;
attaching, by the hub entity computer platform, automatically upon receipt of the one or more orders by the hub entity computer platform, timestamps and identifier information to each of a plurality of orders received at the hub entity from an electronic order routing system associated with the at least one broker dealer, wherein the identifier information includes origination data;
generating an order book data that is stored in the memory on-computer readable-media associated-with the hub-entity, wherein the hub entity generates and updates the order book data based on the inputs received in real time inputs received from at least one broker-dealer and one-or more lead agents;
providing a broker-dealer portal, in the plurality of portals, to one or more subscribing broker-dealers during a marketing period as well as a closing period associated with a new issue security offering, the broker-dealer portal comprising a table of orders submitted into the order book data by one or more [[a]] broker-dealers on behalf of investors, wherein, for each order in the table, the table further comprising data fields of a limit price, a number of shares, account information and a timestamp generated for each order by the hub entity, wherein the broker-dealer portal is configured to receive inputs to enter new orders for the new issue security offering, and update or cancel an order in the table from the one or more broker-dealers during the marketing period, and wherein the one or more broker-dealers subscribe, via the hub entity, to engage in brokering the new issue securities offerings;
providing, during the marketing period and the closing period, a lead agent portal, in the plurality of portals, to a management system lead agent associated with the at least one lead agent new issue security offering, wherein the lead agent portal comprises at least one first graphical user interface including:
an order depth table that is automatically updated in real time and posted to the lead agent portal by the hub entity, when orders of the new issue security offerings are entered into the order book data; for each order, the order depth table comprising data fields of: a limit price, a cumulative number of shares, a percentile of filling, an amount of capitalization, and a number of holders; the order depth table sorted and ranked based on a value of the limit price to enable the lead agent to traverse the order book data, presented in the order depth table, to identify a limit price as a clearing price; the lead agent portal further comprises an order depth graph enabling the lead agent to determine an offering price based on a market value and a level of demand indicated by a number of total holders, and wherein the lead agent portal provides price sensitivity information indicating investors’ demand for the new issue security offering at specific price levels;
providing an informational portal, in the plurality of portals, to the general public for publishing real-time offering information regarding the new issue security offering during the marketing period, the real-time offering information comprising: a minimal market value, a minimal number of holders, a current indicative clearing price, a current number of shares associated with orders entered into an the order book data, and clearing said indicative clearing price, a current number of entered orders per respective offering prices, a current number of total holders of orders with a price at or higher than the indicative clearing price entered into the order book data, a current number of holders of orders per respective offering prices, a current amount of market value at the indicative clearing price, and an amount of time remaining in the marketing period;
accepting, from the one or more broker-dealers via the broker-dealer portal, orders for the new issue security offering, the orders submitted on behalf of one or more prospective investors into the order book data;
responsive to each of the orders accepted from the one or more broker-dealers, generating the order book data in real-time and simultaneously publishing results of said generating, at the broker-dealer portal, the lead agent portal wherein said generating includes determining whether received orders are executable orders for entering into the order book data; and updating the current number of entered orders 
and continually updating the current indicative clearing price, response to new orders accepted from the one or more broker-dealers and displaying the updated current indicative clearing price in real-time along with a quantity of shares associated with the updated current indicative clearing price at the broker-dealer portal, the lead agent portal and the informational portal, until the marketing period concludes;
wherein said publishing, based said on real-time updating of the order book data, of the current indicative clearing price and the current market value reflect a current market price and a current market demand, to thereby display in real-time transparent demand discovery information and clearing price information to the public via the informational portal;
wherein the hub entity is configured to assemble the orders directly from the broker-dealers, perform price discovery, perform demand discovery, determine that one or more of the orders are disruptive or unreliable, and exclude the one or more of the orders determined to be disruptive or unreliable;
determining, after termination of the marketing period and in the closing period, at least one of: a clearing price, an offering size for the new issue security offering based on bidding data of the order book data, and analysis of the orders at respective offering prices;
establishing an offering price, either by setting the offering price based on the clearing price via an algorithm or by receiving the offering price from the lead agent;
disseminating the offering price in real time and automatically upon establishment of the offering price, through said broker-dealer portal to the one or more broker-dealers and through the informational portal to the investors and the general public;
generating, by the hub entity, allocation information for said new issue securities for each accepted order, upon acceptance thereof, and calculating the allocation information, upon the acceptance and on a per-order basis, based on at least one of: an order price, an order entry time, an order size, an order size relative to a total quantity of all accepted orders, and an order holder;
generating a final listing of securities allocation information based on the allocation information; and  
transmitting said final listing of securities allocation information to said at least one lead agent for settlement.”

22.    (Previously Presented) The system of claim 21, wherein said plurality of portals connect said processor with an order routing and management system of each of said plurality of broker-dealers.

23.    (Currently Amended) The system of claim 21, wherein said plurality of portals connect said processor with at least one existing order routing and management system of each of said plurality of broker-dealers.
24.    (Previously Presented) The system offerings of claim 21, wherein said hub entity also operates as one of said at least one lead agents.

25.    (Currently Amended) The system hub entity for-conducting new issue securities offerings of claim 21, wherein said plurality of portals provide for direct communication among said processor, said hub entity and at least one market maker working with said hub entity, a plurality of broker-dealers, and at least one lead agent.

26.    (Currently Amended) The system hub-entity for conducting new-issue-securities offerings of claim 21, wherein the new issue securities includes at least one of an initial or follow-on securities offering in the form of one or more of: (a) collective investment securities, (b) exchange traded funds, (c) managed investment products, (d) debt, (e) equity offerings, (f) exchange traded notes, (g) preferred stock, (h) financial assets, (i) pooled/repackaged existing securities, (j) follow-on securities, and/or (k) re-sold securities.

27.    (Currently Amended) The system hub entity for conducting new issue securities offerings of claim 21, wherein one element of said new issue securities offering information comprises a calculated indicative net asset value.

28.    (Currently Amended) The system hub entity for conducting new issue-securities offerings of claim 21, wherein the hub entity further disseminates, at least one of (i) a minimum offering metrics at or below which the offering will not be completed, and (ii) a maximum offering metrics above which the offering will not be increased.

29.    (Currently Amended) The system hub-entity for conducting new issue securities offerings of claim 28, wherein the disseminated minimum and maximum offering metrics are based upon at least one of: a number of holders, offering price, an amount of securities to be issued, an amount of assets collected, or an amount of cash proceeds realized by said issuing entity.

30.    (Currently Amended) The system hub entity for conducting-new-i-ssue-securities offerings of claim 21, wherein said plurality of portals connect said at least one processor to a plurality of existing industry communication networks, and said plurality of portals use existing securities transaction protocols to transmit IPO offering information.

31.    - 40. (Canceled)

41. (New) A system comprising:

a hub entity computer platform for conducting new issue securities offerings, said hub entity computer platform comprising at least one processor and memory, the memory tangibly storing thereon computer-readable instructions configured to be executed by the at least one processor; and

a communication network in operative communication with the hub entity computer platform;

wherein the computer-readable instructions are configured for:

generating a hub entity and a plurality of portals including a first portal provided to at least one order routing and management system associated with at least one broker-dealer and a second portal provided to one or more processors associated with at least one lead agent, wherein information displayed in the plurality of portals is automatically updated in real-time in the plurality of portals as the information is updated in one or both of the first portal and/or the second portal;

accepting, at the hub entity computer platform, one or more orders received at the hub entity from an electronic order routing system associated with the at least one broker dealer;

attaching, by the hub entity computer platform, automatically upon receipt and acceptance of the one or more orders by the hub entity computer platform, timestamps and identifier information to each of a plurality of orders received at the hub entity from an electronic order routing system associated with the at least one broker dealer, wherein the identifier information includes origination data;
generating, based on inputs received from the at least one order routing and management system associated with at least one broker-dealer and the one or more processors associated with at least one lead agent, order book data that is stored in the memory, wherein the hub entity generates and updates the order book data based on the inputs received in real-time;

providing a broker-dealer portal, in the plurality of portals, to one or more subscribing broker-dealers during a marketing period as well as a closing period associated with a new issue security offering, the broker-dealer portal comprising a table of orders submitted into the order book data by one or more broker-dealers on behalf of investors, wherein, for each order in the table, the table further comprising data fields of a limit price, a number of shares, account information and a timestamp generated for each order by the hub entity, wherein the broker-dealer portal is configured to receive inputs to enter new orders for the new issue security offering, and update or cancel an order in the table from the one or more broker-dealers during the marketing period, and

wherein the one or more broker-dealers subscribe, via the hub entity, to engage in brokering the new issue securities offerings;

providing, during the marketing period and the closing period, a lead agent portal, in the plurality of portals, to a management system associated with the at least one lead agent, wherein the lead agent portal comprises at least one first graphical user interface including:

an order depth table that is automatically updated and posted to the lead agent portal by the hub entity, for the orders of the new issue security offerings entered into the order book data; for each order, the order depth table comprising data fields of: a limit price, a cumulative number of shares, a percentile of filling, an amount of capitalization, and a number of holders; the order depth table sorted and ranked based on a value of the limit price to enable the lead agent to traverse the order book data, presented in the order depth table, to identify a limit price as a clearing price; the lead agent portal further comprises an order depth graph enabling the lead agent to determine an offering price based on a market value and a level of demand indicated by a number of total holders, and wherein the lead agent portal provides price sensitivity information indicating investors’ demand for the new issue security offering at specific price levels; and

display data that graphically displays a level of involvement of the broker dealer in each specific instance of the offerings, including graphical data, which is automatically updated by the hub entity in realtime, regarding the level of orders at each price level along with the intended threshold of capital amount and number of shares; providing an informational portal, in the plurality of portals, to the general public for publishing real-time offering information regarding the new issue security offering during the marketing period, the real-time offering information comprising four or more of: a minimal market value, a minimal number of holders, a current indicative clearing price, a current number of orders entered into the order book data, a current number of entered orders per respective offering prices, a current number of total holders of orders entered into the order book data, a current number of holders of orders per respective offering prices, a current amount of market value, and an amount of time remaining in the marketing period;

accepting, from the one or more broker-dealers via the broker-dealer portal, orders for the new issue security offering, the orders submitted on behalf of one or more prospective investors into the order book data;

responsive to the orders accepted from the one or more broker-dealers, publishing, at the broker-dealer portal, the lead agent portal and/or the informational portal, the securities offering information and automatically updating the securities offering information in real-time responsive to the orders accepted from the one or more broker-dealers, said realtime securities offering information, including: determining whether received orders are executable orders for entering into the order book data; updating the current number of entered orders in response to the determination that the received orders are executable orders for entering into the order book data;
and updating the current indicative clearing price based on the updated current number of entered orders;

wherein the hub entity is configured to assemble the orders directly from the broker-dealers, perform price discovery, perform demand discovery, automatically determine that one or more of the orders are disruptive or unreliable, and automatically exclude the one or more of the orders determined to be disruptive or unreliable;

determining, after termination of the marketing period and in the closing period, at least one of: a clearing price, an offering size for the new issue security offering based on bidding data of the order book data, and analysis of the orders at respective offering prices;

establishing an offering price, either by setting the offering price based on the clearing price or by receiving the offering price from the lead agent;

disseminating the offering price, automatically upon establishment of the offering price, through said broker-dealer portal to at least some of said plurality of investors;

disseminating the offering price, automatically upon establishment of the offering price, through the informational portal to the general public;

automatically generating, by the hub entity, allocation information for said new issue securities for each accepted order, upon acceptance thereof, and automatically calculating the allocation information, upon the acceptance and on a per-order basis, based on at least one of: an order price, an order entry time, an order size, an order size relative to a total quantity of all accepted orders, and an order holder;

generating a final listing of securities allocation information based on the allocation information; and transmitting said final listing of securities allocation information to said at least one lead agent for settlement.

42.    (New) The system of claim 21 wherein the broker-dealer portal further comprises a graphical user interface button, selection of which on the broker-dealer portal automatically suspends all orders for the broker dealer making said selection.

43.    (New) The system of claim 42, wherein said plurality of portals connect said processor with an order routing and management system of each of said plurality of broker-dealers.

44.    (New) The system of claim 42, wherein said plurality of portals connect said processor with at least one existing order routing and management system of each of said plurality of broker-dealers.

45.    (New) The system of claim 42, wherein said hub entity also operates as one of said at least one lead agents.

46.    (New) The system of claim 42, wherein said plurality of portals provide for direct communication among said processor, said hub entity and at least one market maker working with said hub entity, a plurality of broker-dealers, and at least one lead agent.

47.    (New) The system of claim 42, wherein the new issue securities include es at least one of an initial or follow-on securities offering in the form of one or more of:

(a) collective investment securities, (b) exchange traded funds, (c) managed investment products, (d) debt, (e) equity offerings, (f) exchange traded notes, (g) preferred stock, (h) financial assets, (i) pooled/repackaged existing securities, (j) follow-on securities, and/or (k) re-sold securities.

48.    (New) The system of claim 42, wherein one element of said new issue securities offering information comprises a calculated indicative net asset value.

49.    (New) The system of claim 42, wherein the hub entity further disseminates, at least one of (i) a minimum offering metrics at or below which the offering will not be completed, and (ii) a maximum offering metrics above which the offering will not be increased.

50.    (New) The system of claim 49, wherein the disseminated minimum and maximum offering metrics are based upon at least one of: a number of holders, offering price, an amount of securities to be issued, an amount of assets collected, or an amount of cash proceeds realized by said issuing entity.

51.    (New) The system of claim 42, wherein said plurality of portals connect said at least one processor to a plurality of existing industry communication networks, and said plurality of portals use existing securities transaction protocols to transmit IPO offering information.

52.    (New) A system comprising:
a hub entity computer platform for conducting new issue securities offerings, said hub entity computer platform comprising at least one processor and memory, the memory tangibly storing thereon computer-readable instructions configured to be executed by the at least one processor; and a communication network in operative communication with the hub entity computer platform;
wherein the computer-readable instructions are configured for:

generating a hub entity and a plurality of portals including a first portal provided to at least one order routing and management system associated with at least one broker-dealer and a second portal provided to one or more processors associated with at least one lead agent, wherein information displayed in the plurality of portals is automatically updated in real-time in the plurality of portals as the information is updated in one or both of the first portal and/or the second portal;

accepting, at the hub entity computer platform, one or more orders received at the hub entity from an electronic order routing system associated with the at least one broker dealer;

attaching, by the hub entity computer platform, automatically upon receipt and acceptance of the one or more orders by the hub entity computer platform, timestamps and identifier information to each of a plurality of orders received at the hub entity from an electronic order routing system associated with the at least one broker dealer, wherein the identifier information includes origination data;

automatically generating, based on inputs received in real-time from the at least one order routing and management system associated with at least one broker-dealer and the one or more processors associated with at least one lead agent, order book data that is stored in the memory, wherein the hub entity generates and updates the order book data based on the inputs received in real-time;

providing a broker-dealer portal, in the plurality of portals, to one or more subscribing broker-dealers during a marketing period as well as a closing period associated with a new issue security offering, the broker-dealer portal comprising a table of orders submitted into the order book data by one or more broker-dealers on behalf of investors, wherein, for each order in the table, the table further comprising data fields of a limit price, a number of shares, account information and a timestamp generated for each order by the hub entity, wherein the broker-dealer portal is configured to receive inputs to enter new orders for the new issue security offering, and update or cancel an order in the table from the one or more broker-dealers during the marketing period, and

wherein the one or more broker-dealers subscribe, via the hub entity, to engage in brokering the new issue securities offerings;

providing, during the marketing period and the closing period, a lead agent portal, in the plurality of portals, to a management system associated with the at least one lead agent, wherein the lead agent portal comprises at

least one first graphical user interface including:
an order depth table that is automatically updated and posted to the lead agent portal by the hub entity, for the orders of the new issue security offerings entered into the order book data; for each order, the order depth table comprising data fields of: a limit price, a cumulative number of shares, a percentile of filling, an amount of capitalization, and a number of holders; the order depth table sorted and ranked based on a value of the limit price to enable the lead agent to traverse the order book data, presented in the order depth table, to identify a limit price as a clearing price; the lead agent portal further comprises an order depth graph enabling the lead agent to determine an offering price based on a market value and a level of demand indicated by a number of total holders, and wherein the lead agent portal provides price sensitivity information indicating investors’ demand for the new issue security offering at specific price levels; and display data that graphically displays a level of involvement of the broker dealer in each specific instance of the offerings, including graphical data, which is automatically updated by the hub entity in realtime, regarding the level of orders at each price level along with the intended threshold of capital amount and number of shares; providing an informational portal, in the plurality of portals, to the general public for publishing real-time offering information regarding the new issue security offering during the marketing period, the real-time offering information comprising five or more of: a minimal market value, a minimal number of holders, a current indicative clearing price, a current number of orders entered into the order book data, a current number of entered orders per respective offering prices, a current number of total holders of orders entered into the order book data, a current number of holders of orders per respective offering prices, a current amount of market value, and an amount of time remaining in the marketing period;

accepting, from the one or more broker-dealers via the broker-dealer portal, orders for the new issue security offering, the orders submitted on

behalf of one or more prospective investors into the order book data;

responsive to the orders accepted from the one or more broker-dealers, publishing, at the broker-dealer portal, the lead agent portal and the informational portal, the securities offering information and automatically updating the securities offering information in real-time responsive to the orders accepted from the one or more broker-dealers, said real-time securities offering information, including: determining whether received orders are executable orders for entering into the order book data; updating the current number of entered orders in response to the determination that the received orders are executable orders for entering into the order book data; and updating the current indicative clearing price based on the updated current number of entered orders;

wherein the hub entity is configured to assemble the orders directly from the broker-dealers, perform price discovery, perform demand discovery, automatically determine that one or more of the orders are disruptive or unreliable, and automatically exclude the one or more of the orders determined to be disruptive or unreliable;

determining, after termination of the marketing period and in the closing period, at least one of: a clearing price, an offering size for the new issue security offering based on bidding data of the order book data, and analysis of the orders at respective offering prices;

establishing an offering price, either by automatically setting the offering price based on the clearing price or by receiving the offering price from the lead agent;

disseminating the offering price, automatically upon establishment of the offering price, through said broker-dealer portal to at least some of said plurality of investors;

disseminating the offering price, automatically upon establishment of the clearing price, through the informational portal to the general public;

automatically generating, by the hub entity, allocation information for said new issue securities for each accepted order, upon acceptance of each said accepted order, and automatically calculating the allocation information, upon the

acceptance and on a per-order basis, based on at least one of: an order price, an order entry time, an order size, an order size relative to a total quantity of all accepted orders, and an order holder;

generating a final listing of securities allocation information based on the allocation information; and

transmitting said final listing of securities allocation information to said at least one lead agent for settlement.

53.    (New) The system of claim 52 wherein the broker-dealer portal further comprises a graphical user interface button, selection of which on the broker-dealer portal suspends all orders for the offering.

54.    (New) A system comprising:

a hub entity computer platform for conducting new issue securities offerings, said hub entity computer platform comprising at least one processor and memory, the memory tangibly storing thereon computer-readable instructions configured to be executed by the at least one processor; and

a communication network in operative communication with the hub entity computer platform, the communication network comprising a first channel of communication comprising a website provided to the general public and a second channel of communication comprising an order routing network in communication to a plurality of broker-dealers;

wherein the computer-readable instructions are configured for:

generating a hub entity and a plurality of portals including a first portal provided to at least one order routing and management system associated with at least one broker-dealer and a second portal provided to one or more processors associated with at least one lead agent, wherein information displayed in the plurality of portals is automatically updated in real-time in the plurality of portals as the information is updated in one or both of the first portal and/or the second portal;

accepting, at the hub entity computer platform, one or more orders received at the hub entity from an electronic order routing system associated with the at least one broker dealer;
attaching, by the hub entity computer platform, automatically upon receipt and acceptance of the one or more orders by the hub entity computer platform, timestamps and identifier information to each of a plurality of orders received at the hub entity from an electronic order routing system associated with the at least one broker dealer, wherein the identifier information includes origination data;

automatically generating, based on inputs received in real-time from the at least one order routing and management system associated with at least one broker-dealer and the one or more processors associated with at least one lead agent, order book data that is stored in the memory, wherein the hub entity generates and updates the order book data based on the inputs received in real-time;

providing a broker-dealer portal, in the plurality of portals, to one or more subscribing broker-dealers during a marketing period as well as a closing period associated with a new issue security offering, the broker-dealer portal comprising a table of orders submitted into the order book data by one or more broker-dealers on behalf of investors, wherein, for each order in the table, the table further comprising data fields of a limit price, a number of shares, account information and a timestamp generated for each order by the hub entity, wherein the broker-dealer portal is configured to receive inputs to enter new orders for the new issue security offering, and update or cancel an order in the table from the one or more broker-dealers during the marketing period, and

wherein the one or more broker-dealers subscribe, via the hub entity, to engage in brokering the new issue securities offerings;

providing, during the marketing period and the closing period, a lead agent portal, in the plurality of portals, to a management system associated with the at least one lead agent, wherein the lead agent portal comprises at least one first graphical user interface including:

an order depth table that is automatically updated and posted to the

lead agent portal by the hub entity, for the orders of the new issue

security offerings entered into the order book data; for each order, the order depth table comprising data fields of: a limit price, a cumulative number of shares, a percentile of filling, an amount of capitalization, and a number of holders; the order depth table sorted and ranked based on a value of the limit price to enable the lead agent to traverse the order book data, presented in the order depth table, to identify a limit price as a clearing price; the lead agent portal further comprises an order depth graph enabling the lead agent to determine an offering price based on a market value and a level of demand indicated by a number of total holders, and wherein the lead agent portal provides price sensitivity information indicating investors’ demand for the new issue security offering at specific price levels; and

display data that graphically displays a level of involvement of the broker dealer in each specific instance of the offerings, including graphical data, which is automatically updated by the hub entity in realtime, regarding the level of orders at each price level along with the intended threshold of capital amount and number of shares; providing an informational portal, in the plurality of portals, to the general public for publishing real-time offering information regarding the new issue security offering during the marketing period, the real-time offering information comprising: a minimal market value, a minimal number of holders, a current indicative clearing price, a current number of orders entered into the order book data, a current number of entered orders per respective offering prices, a current number of total holders of orders entered into the order book data, a current number of holders of orders per respective offering prices, a current amount of market value, and an amount of time remaining in the marketing period;

accepting, from the one or more broker-dealers via the broker-dealer portal, orders for the new issue security offering, the orders submitted on behalf of one or more prospective investors into the order book data;

responsive to the orders accepted from the one or more broker-dealers, publishing, at the broker-dealer portal, the lead agent portal and the informational portal, the securities offering information and automatically

updating the securities offering information in real-time responsive to the orders accepted from the one or more broker-dealers, said real-time securities offering information, including: determining whether received orders are executable orders for entering into the order book data; updating the current number of entered orders in response to the determination that the received orders are executable orders for entering into the order book data; and updating the current indicative clearing price based on the updated current number of entered orders;

wherein the hub entity is configured to assemble the orders directly from the broker-dealers, perform price discovery, perform demand discovery, automatically determine that one or more of the orders are disruptive or unreliable, and automatically exclude the one or more of the orders determined to be disruptive or unreliable;

determining, after termination of the marketing period and in the closing period, at least one of: a clearing price, an offering size for the new issue security offering based on bidding data of the order book data, and analysis of the orders at respective offering prices;

establishing an offering price, either by automatically setting the offering price based on the clearing price or by receiving the offering price from the lead agent;

disseminating the offering price, automatically upon establishment of the offering price, through said broker-dealer portal to at least some of said plurality of investors;

disseminating the offering price, automatically upon establishment of the clearing price: (i) via the first channel of communication through the informational portal to the general public, and (ii) via the second channel of communication through the order routing network to the plurality of broker-dealers;

automatically generating, by the hub entity, allocation information for said new issue securities for each accepted order, upon acceptance of each said accepted order, and automatically calculating the allocation information, upon the

acceptance and on a per-order basis, based on at least one of: an order price, an order entry time, an order size, an order size relative to a total quantity of all accepted orders, and an order holder;
generating a final listing of securities allocation information based on the allocation information; and transmitting said final listing of securities allocation information to said at least one lead agent for settlement.

55.    (New) The system of claim 54 wherein the broker-dealer portal further comprises a graphical user interface button, selection of which on the broker-dealer portal automatically suspends all orders for the broker dealer making said selection.

56.    (New) The system of claim 55, wherein said plurality of portals provide for direct communication among said processor, said hub entity and at least one market maker working with said hub entity, a plurality of broker-dealers, and at least one lead agent.

57.    (New) The system of claim 56, wherein one element of said new issue securities offering information comprises a calculated indicative net asset value.

58.    (New) The system of claim 57, wherein the hub entity further disseminates, at least one of (i) a minimum offering metrics at or below which the offering will not be completed, and (ii) a maximum offering metrics above which the offering will not be increased.

59.    (New) The system of claim 58 wherein the broker-dealer portal further comprises a graphical user interface button, selection of which on the broker-dealer portal suspends all orders for the offering.


Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application.  See also MPEP § 804.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696